GARTH, Circuit Judge,
concurring:
I concur fully in Judge Hunter’s majority opinion, particularly because of his treatment of the jurisdictional issues. However, I am sufficiently uneasy with the doctrine of “palming off” set forth by the district court that I believe it necessary to record that unease. Were we not reviewing an order denying reconsideration of a preliminary injunction, I would have strenuously urged a different disposition on the merits as to the “palming off” issue. See Sears, Roebuck & Co. v. Stiffel Co., 376 U.S. 225, 84 S.Ct. 784,11 L.Ed.2d 661 (1964); Compco Corp. v. Day-Brite Lighting, Inc., 376 U.S. 234, 84 S.Ct. 779, 11 L.Ed.2d 669 (1964). See generally, 1 Callman, Unfair Competition, Trademarks and Monopolies § 16(2) (Callaghan 3d ed. 1967 & 1976 Cum.Supp.). Nonetheless, recognizing, as Judge Hunter has indicated, the limited nature of our review, I am content with the result reached, especially since counsel represented at oral argument their readiness to try the permanent injunction phase of the case at any time set by the district court.